Opinion issued July 30, 2019




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                               NO. 01-18-01141-CR
                             ———————————
                       WILLIAM WHITFIELD, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1586194


                           MEMORANDUM OPINION
      Appellant, William Whitfield, has filed a motion to dismiss his appeal in

compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P.

42.2(a). Although the motion does not contain a certificate of conference, it contains

a certificate of service on counsel for the State, has been on file with this Court for
more than ten days with no response, and no opinion has issued. See TEX. R. APP.

P. 10.1(a)(5), 10.3(a), 42.2(a).

      Accordingly, we grant the motion and dismiss this appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f).

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2